 1                                                                                                     JS-6
 2

 3

 4

 5

 6

 7

 8
 9
                                  UNITED STATES DISTRICT COURT
10
                                 CENTRAL DISTRICT OF CALIFORNIA
11

12   RICHARD SANTANA,                                 ) CASE NO. CV 19-1852-R
13                                                    )
                            Plaintiff,                ) ORDER GRANTING PLAINTIFF’S
14                                                    ) MOTION TO REMAND
           v.                                         )
15                                                    )
     FORD MOTOR COMPANY; et al.,                      )
16                                                    )
17                          Defendants.               )
                                                      )
18                                                    )

19          Before the Court is Plaintiff Richard Santana’s Motion to Remand, filed on March 28,
20   2019. (Dkt. No. 14). Having been thoroughly briefed by the parties, this Court took the matter
21   under submission on April 26, 2019.
22          Plaintiff Santana (“Plaintiff”) originally filed suit on January 28, 2019 in Los Angeles
23   County Superior Court against Defendant Ford Motor Company (“Ford”). Plaintiff’s original
24   complaint contained multiple causes of action under the Song-Beverly Consumer Warranty Act,
25   Cal. Civ. Code §§ 1790 et seq., which is also known as California’s “Lemon Law.” Ibrahim v.
26   Ford Motor Co., 214 Cal. App. 3d 878, 882 (1989). Plaintiff also included a single federal claim
27   under the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301 et seq. Plaintiff filed a First Amended
28   Complaint (“FAC”) on March 20, 2019, which was allowed as a matter of course pursuant to
 1   Federal Rule of Civil Procedure 15(a)(1)(B). The FAC adds Galpin Motors, Inc. (“Galpin”), the

 2   dealership that sold the subject vehicle to Plaintiff and serviced the vehicle, as a Defendant and

 3   removes the sole federal cause of action. Galpin is a citizen of California for jurisdictional

 4   purposes and, therefore, the addition of Galpin as a Defendant destroys diversity jurisdiction.

 5   Likewise, removal of the sole federal cause of action destroys federal question jurisdiction.

 6          Courts have recognized that the usually liberal approach to amendment under Federal Rule

 7   of Civil Procedure 15(a) does not apply when a plaintiff seeks to amend its complaint after

 8   removal to add a diversity-destroying defendant. See, e.g., Greer v. Lockheed Martin, 2010 WL

 9   3168408, at *4 (N.D. Cal. Aug. 10, 2010). To apply Rule 15(a)’s permissive standard in this

10   situation “would allow a plaintiff to improperly manipulate the forum of an action.” Clinco v.

11   Roberts, 41 F. Supp. 2d 1080, 1087 (C.D. Cal. 1999). Accordingly, when a plaintiff seeks to

12   amend its complaint after removal to add a diversity-destroying defendant, courts in this district

13   generally scrutinize the proposed amendment under the standard of 28 U.S.C. § 1447(e).

14          28 U.S.C. § 1447(e) states that “if after removal the plaintiff seeks to join additional

15   defendants whose joinder would destroy subject matter jurisdiction, the court may deny joinder, or

16   permit joinder and remand the action to the State court.” Whether to permit joinder of a party that

17   will destroy diversity jurisdiction rests in the sound discretion of the Court. Palestini v. General

18   Dynamics Corp, 193 F.R.D. 654, 658 (S.D. Cal. 2000) (citing Newcombe v. Adolf Coors Co., 157

19   F.3d 686, 691 (9th Cir. 1998)); Clinco, 41 F. Supp. 2d at 1082. “Courts generally consider the

20   following factors when deciding whether to allow amendment to add non-diverse defendants: (1)

21   whether the party sought to be joined is needed for just adjudication and would be joined under

22   Federal Rule of Civil Procedure 19(a); (2) whether the statute of limitations would preclude an

23   original action against the new defendants in state court; (3) whether there has been unexplained

24   delay in requesting joinder; (4) whether joinder is intended solely to defeat federal jurisdiction; (5)

25   whether the claims against the new defendant appear valid; and (6) whether denial of joinder will

26   prejudice the plaintiff.” IBC Aviation Servs v. Compania Mexicana De Aviacion, 125 F. Supp. 2d

27   1008, 1011 (N.D. Cal. 2000) (citing Palestini v. Gen. Dynamics Corp., 193 F.R.D. 654, 658 (S.D.

28   Cal. 2000)).


                                                        2
 1          Here, the joinder of Galpin as a Defendant is needed for just adjudication of the case.

 2   Although courts consider the standard set forth under Rule 19 in determining whether to permit

 3   joinder under § 1447(e), amendment under § 1447(e) involves a less restrictive standard than

 4   joinder under Rule 19. Id. at 1011-12. “A necessary party is one having an interest in the

 5   controversy, and who ought to be made [a] party, in order that the court may act on that rule which

 6   requires it to decide and finally determine the entire controversy, and do complete justice, by

 7   adjusting all the rights involved in it.” Id. at 1011 (citing CP Nat’l. Corp. v. Bonneville Power

 8   Admin., 928 F.2d 905, 912 (9th Cir. 1991)) (internal quotes omitted). “This standard is met when

 9   failure to join will lead to separate and redundant actions,” but not when the diversity-destroying

10   defendant is only tangentially related to the cause of action or would not prevent complete relief if

11   not added. Id. (citing CP Nat’l Corp., 928 F. 2d at 910).

12          Courts in this and other California districts have permitted amendment to add a diversity-

13   destroying defendant, and ordered remand as a result, under similar circumstances. See, e.g.,

14   Forward-Rossi v. Jaguar Land Rover N. Am., LLC, 2016 WL 3396925, at *3, 5 (C.D. Cal. June

15   13, 2016) (granting motion for leave to amend complaint after removal and remanding case where

16   plaintiff sought to amend complaint to add dealership that serviced her vehicle); Chipley v. Ford

17   Motor Co., 2018 U.S. Dist. LEXIS 70563 (N.D. Cal. Apr. 26, 2018). Here, as in Forward-Rossi,

18   all of Plaintiff’s claims against both Ford and Galpin involve the same vehicle, the same alleged

19   defects in that vehicle, and the same unsuccessful attempts to repair that vehicle; resolution of the

20   claims against both Defendants will likely require many of the same documents and witnesses and

21   will turn on many of the same legal and factual questions; and the non-diverse dealership was a

22   direct participant in the transactions at issue. Id. Here, unlike in Forward-Rossi, Galpin not only

23   serviced Plaintiff’s vehicle but was also the dealership that sold the vehicle to her. Moreover,

24   Plaintiff reasonably expects that the addition of Galpin as a Defendant may help her counter

25   certain defenses that may be raised by Ford. In sum, the first factor weighs in favor of remand.

26          The second factor—the statute of limitations—arguably weighs against remand since

27   Plaintiff concedes that a separate state court action against Galpin would not be time-barred.

28   However, this factor is outweighed in this case by considerations of efficiency and judicial


                                                       3
 1   economy. Because Galpin is a necessary party, requiring Plaintiff to file a separate state court

 2   action against Galpin would clearly be at odds with those considerations.

 3          The third factor—whether there has been unexplained delay—weighs neither in favor of

 4   nor against remand. Although Plaintiff has not explained why Galpin was not named as a

 5   defendant on the state court complaint, the delay here is harmless since the amendment was made

 6   less than two months after the original complaint was filed and only one week after Defendant

 7   Ford filed its answer and removed the action to federal court.

 8          The fourth factor—whether joinder is intended solely to defeat federal jurisdiction—does

 9   not weigh for or against remand. There is a “general presumption against fraudulent joinder,” and

10   the burden is on Defendant to defeat that presumption. Hamilton Materials, Inc. v. Dow Chem.

11   Corp., 494 F.3d 1203, 1206 (9th Cir. 2007). Here, although the amendments to the complaint both

12   act to destroy federal jurisdiction, that does not appear to be Plaintiff’s sole reasoning. As

13   explained above, Galpin is needed for just adjudication of this case, and the addition of Galpin as a

14   Defendant will advance the interests of judicial economy and efficiency. Moreover, as discussed

15   in more detail below, the claims against Galpin appear to be valid, which also weighs against

16   finding that joinder of Galpin was intended solely to defeat federal jurisdiction. Lastly, questions

17   of state law predominate in this action, and Plaintiff’s elimination of his sole federal cause of

18   action is reasonable in light of that fact. In sum, Ford cannot defeat the “general presumption

19   against fraudulent joinder.” Hamilton Materials, Inc. v. Dow Chem. Corp., 494 F.3d 1203, 1206

20   (9th Cir.2007).

21          In its Opposition, Ford contends for the first time that the implied warranty claim is the

22   only claim that may be raised against Galpin and that the claim is time-barred, so Galpin cannot be

23   sued on any theory and Plaintiff must simply be seeking to destroy diversity. Ford asserts that the

24   statute of limitations for Plaintiff’s implied warranty claim runs from the date Plaintiff purchased

25   the subject vehicle and that there is no rule that might toll the statute of limitations for a breach of

26   implied warranty. First, it is not clear that the implied warranty claim is the only claim that may

27   be raised against Galpin in this action. Plaintiff’s second cause of action, brought pursuant to

28   California Civil Code § 1793.2(b), applies to “the manufacturer or its representative in this state.”


                                                         4
 1   And second, the statute of limitations issue is at least subject to reasonable dispute. See, e.g.,

 2   Chipley, 2018 U.S. Dist. LEXIS 70563, at *6-7. Accordingly, resolution of that issue of

 3   California law is best reserved for the expertise of the state court.

 4          The fifth factor—whether the claims against the new defendant appear valid—weighs in

 5   favor of remand. As discussed above, Plaintiff seeks to bring the same or similar claims arising

 6   out of the same transactions against Galpin as against Ford. The claims appear to be “facially

 7   legitimate” against Galpin to the same or similar extent as against Ford. See Taylor v. Honeywell

 8   Corp., 2010 WL 1881459, *3 (N.D. Cal. May 10, 2010).

 9          The sixth and final factor—whether denial of joinder will prejudice the plaintiff—weighs

10   in favor of remand. Given all of the above considerations—specifically the necessity of joining

11   Galpin for just resolution of the case, the timeliness of Plaintiff’s Motion, judicial economy and

12   efficiency, and the facial validity of Plaintiff’s claims against Galpin—it would be prejudicial to

13   require Plaintiff to litigate his claims in federal court and to be left with no recourse against Galpin

14   except to file a separate and redundant action in state court.

15          IT IS HEREBY ORDERED that Plaintiff Richard Santana’s Motion to Remand is

16   GRANTED. (Dkt. No. 14). This case is remanded to the Superior Court for the County of Los

17   Angeles.

18   Dated: May 10, 2019.

19
                                                    ___________________________________
20                                                            MANUEL L. REAL
21                                                    UNITED STATES DISTRICT JUDGE

22

23

24

25

26

27

28

                                                        5
